As the last 
speaker on your list, Mr. President, I think I can 
congratulate you on this important debate, and quote 
the Latin saying, dulce est in fundo, which you know 
very well — sweetness comes at the end. 
 As you assume the presidency of the General 
Assembly at its sixty-third session, my delegation 
wishes you all the best in your endeavours and looks 
forward to working with you in order to address the 
many challenges facing the global community. 
 This general debate is an occasion for those 
responsible for the national life of every country to 
come together to take the pulse of the world situation. 
By its nature and structure, the United Nations 
normally creates neither events nor trends, but rather 
serves as a sounding board where events and trends are 
submitted for debate and a coherent, consensual and 
timely response. 
 This year has been dominated by a number of 
challenges and crises: natural and man-made 
calamities, staggering economies, financial turmoil, 
rising food and fuel prices, the impact of climate 
change, local wars and tensions. We have been called 
to this Hall once again to identify the common causes 
and denominators underlying those diverse crises and 
to craft adequate long-term solutions. 
 One of the clear facts, recognized by all, is that 
every crisis presents a mixture of natural factors and 
elements of human responsibility. However, they are 
all too often compounded by the tardy responses, 
failures or reluctance of leaders to exercise their 
responsibility to protect their populations. 
 When speaking within these walls of the 
responsibility to protect, the common understanding of 
the term is found in the 2005 World Summit Outcome 
Document, which refers to the responsibility of the 
international community to intervene in situations 
where individual Governments are not able or willing 
to assure the protection of their own citizens. 
 In the past, the language of protection was too 
often a pretext for expansion and aggression. In spite 
of the many advances in international law, that same 
understanding and practice tragically continues today. 
However, during the past year, in this same Hall there 
has been growing consensus and greater inclusion of 
this expression as a vital component of responsible 
leadership. The responsibility to protect has been 
invoked by some as an essential aspect of the exercise 
of sovereignty at the national and international levels, 
while others have relaunched the concept of the 
exercise of responsible sovereignty. 
 For his part, Pope Benedict XVI, in his address to 
the General Assembly last April, also recognized that, 
from the very ancient philosophical discourses on 
governance to the more modern development of the 
nation State, the responsibility to protect has served 
and must continue to serve as the principle shared by 
all nations in governing their populations and 
regulating relations between peoples. Those statements 
reassert the historical and moral basis for States to 
govern. Likewise, they reassert that good governance 
  
 
08-53141 50 
 
should no longer be measured simply within the 
context of a State’s rights or sovereignty, but rather by 
its ability to care for those who entrust it with the grave 
moral responsibility to lead. 
 We the peoples who formed the United Nations 
conceived the responsibility to protect as the core basis 
for the United Nations. The founding leaders believed 
that the responsibility to protect would consist not 
primarily of the use of force in order to restore peace 
and human rights, but rather in States coming together 
to detect and denounce early symptoms of every kind 
of crisis, mobilizing Governments, civil society and 
public opinion to find the causes and to offer solutions. 
The various agencies and bodies of the United Nations 
also reaffirm the importance of the responsibility to 
protect in their ability to work in close proximity and 
solidarity with affected populations and to put 
detection, implementation and monitoring mechanisms 
into place. It is incumbent not only upon States, but 
also upon the United Nations to ensure that the 
responsibility to protect serves as the underlying 
measure and motivation of all its work. 
 While many continue to question and debate the 
real causes and medium- and long-term consequences 
of the various financial, humanitarian and food crises 
around the world, the United Nations and its 
membership have the responsibility to provide 
direction, coherence and resolution. It is not only the 
credibility of the Organization and our global leaders 
that is at stake, but rather and more importantly the 
ability of the human community to provide food and 
security and to protect basic human rights so that all 
peoples have the opportunity to live with freedom from 
fear and want, thus realizing their inherent dignity. 
 One area in which our best intentions require 
urgent action is climate change. My delegation 
commends Secretary-General Ban Ki-moon for his 
leadership in recognizing the urgency of tackling that 
issue, and we commend States and civil society for 
making the necessary political and personal sacrifices 
to ensure a better future. 
 The challenge of climate change and the various 
solutions proposed and put into action have led us to 
call attention to a preoccupation and inconsistency 
existing today in the realm of international and national 
law — that all that is technically possible must be 
legally licit. 
 In adopting ever more stringent norms to protect 
the environment and nature, it is often rightly affirmed 
that not all environmental activity should be allowed 
and sanctioned by law just because it is technically 
possible and economically profitable. Indiscriminate 
deforestation, the dumping of radioactive waste and 
invasive and devastating acts on nature are often more 
expedient and technically possible, but because they 
provoke our conscience, as well as our responsibility 
towards creation, we decide to invoke the principle that 
even though it is possible it should not be legally licit. 
 However, when passing from the ecological field 
to that of humans, we have a tendency to affirm the 
opposite principle — that all which is technically 
possible should be legally licit and consequently 
pursued. Whether regarding the production of arms for 
war, biotechnological engineering, the taking of human 
life, reproductive technology or the structure of the 
family itself, we have the tendency to advocate that all 
which is technologically possible should also be legally 
licit. That inconsistency calls into question whether we 
truly place humans at the centre of decision-making. 
 The global community must come together to 
reverse that contradiction and engage in a political 
discourse that recognizes the centrality of humans in 
all aspects of political and technological development. 
The same principles that lead us to oppose unchecked 
technology and policies that destroy the environment 
should also guide us in our prudent use of technologies 
and the creation of policies that directly impact the 
lives of individuals. Short of that, we will succumb to 
an inconsistency that penalizes the individual and 
human society and risks paving the way towards the 
imposition of laws by the more powerful and the 
creation of a new mass of losers. 
 As we embark on this session of the General 
Assembly, we strive to fashion an Organization that 
reflects our highest and best intentions and carefully 
places the needs of all people, regardless of their 
economic and political standing, at the centre of our 
decisions and responsibility. 